United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-51242
                          Summary Calendar



CLENTIS L. TURNER,

                                     Plaintiff-Appellant,

versus

RAUL ANGUIANO; RAUL CAHILL; PAUL WEATHERBY,
Captain; ENRIQUE DEANDA; LAURA HILLEMEYER;
A. DOMINGUEZ,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. P-03-CV-2
                       --------------------

Before JOLLY, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Clentis L. Turner, Texas prisoner #498120, appeals the

district court’s denial of his motion to proceed in forma

pauperis (IFP) and certification that his appeal would not be

taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).    Turner argues that the district court

mischaracterized his 42 U.S.C. § 1983 complaint as challenging



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-51242
                                  -2-

his disciplinary hearing and that he alleged facts sufficient to

support his claims of deliberate indifference and verbal abuse by

prison employees.    Turner has abandoned any argument he had

concerning his disciplinary proceeding.      See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     The district court dismissed Turner’s Eighth Amendment

claims as frivolous and for failure to state a claim under 28

U.S.C. § 1915(e).    Turner has failed to raise a nonfrivolous

issue for appeal with respect to the dismissal of his deliberate

indifference and verbal abuse claims.       See Bender v. Brumley, 1
F.3d 271, 274 n.4 (5th Cir. 1993); Mendoza v. Lynaugh, 989 F.2d
191, 193 (5th Cir. 1993).

     Turner’s request for IFP status is DENIED, and his appeal

is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 & n.24;

5TH CIR. R. 42.2.   The dismissal of this appeal and the district

court’s dismissal of this lawsuit as frivolous count as two

strikes for purposes of 28 U.S.C. § 1915(g).      Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      In Turner v. State

of Texas Board of Pardons, No. 03-51260, Turner was notified that

he had accumulated two strikes.    Turner has therefore accumulated

four strikes, and he is barred from proceeding IFP in any civil

action or appeal brought in a United States court unless he is

under imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).
                         No. 03-51242
                              -3-

    IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS

IMPOSED.